DETAILED ACTION
	This action is responsive to the following communication: the response filed 6/27/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-12 are pending.  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and all dependent claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,971,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are nominal and would have been obvious to one of ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
The applicant submits that the claims of the instant application, although not identical to non-elected claims previously restricted in the parent application (U.S. Patent No. 10,971,200), is still different and therefore the double patenting rejection should be withdrawn.
The examiner respectfully disagrees with the arguments, because the claims of the instant application (i.e. claims 1-4) are not patentably distinct from the claims of U.S. Patent No. 10,971,200 (i.e. claims 1, 4, and 6). The nominal differences are referenced in the table below.
Claims 5-12 are considered rejected based on dependencies to claim 1; claim 1 comprises allowable subject matter (i.e. “calculating the state difference signal SD and the un-compensated output data signal OD to obtain a compensated output data signal OD' by the processing circuit”), therefore claims 1-12 would be allowable once a terminal disclaimer is filed to overcome the double patenting rejection above.
For at least the aforementioned reasons, the double patenting rejection is deemed proper and made final.

Instant Application 17/195712
U.S. Patent No. 10,971,200
Claim 1:
- operating a memory circuit during a first timing to obtain a first memory state signal S1 of a reference memory array; storing the first memory state signal S1 by a memory device; 
- operating the memory circuit during a second timing after the first timing to obtain a second memory state signal S2 of the reference memory array; reading the second memory state signal S2 by a processing circuit;
- calculating a difference between the first memory state signal S1 and the second memory state signal S2 to obtain a state difference signal SD by the processing circuit;

- performing a calculating to obtain an un-compensated output data signal OD relative with an input data signal ID and another second memory state signal S2 of a second timing of a main memory array by the processing circuit; and
- calculating the state difference signal SD and the un-compensated output data signal OD to obtain a compensated output data signal OD' by the processing circuit.

Claim 1:
- a memory device for storing a first memory state signal S1 obtained by operating the reference memory array during a first timing; and

- and a processing circuit for reading a second memory state signal S2 of a second timing after the first timing of the reference memory array, and


- wherein the processing circuit is used to calculate a difference between the first memory state signal S1 and the second memory state signal S2 so as to obtain a state difference signal SD,
- and for calculating an un-compensated output data signal OD relative with an input data signal ID and a another second memory state signal S2 of a second timing of the main memory array,

- wherein the processing circuit is used to calculate the state difference signal SD and the un-compensated output data signal OD so as to obtain a compensated output data signal OD′



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                             /UYEN SMET/
                                                                              Primary Examiner, Art Unit 2824_________